Per Curiam. The record in this appeal is the same as in case Ho. 10957 between the same parties, in which an opinion is this day filed, excepting that the bill in the present case is brought to foreclose the note and trust deed for $7,000 mentioned in said opinion. The decree and the questions presented being substantially the same as in Ho. 10957, cmte\ p. 342, we content ourselves with referring to the opinion in the other case as a full exposition of our views. The decree is affirmed. Affirmed.